Appeal by the defendant from (1) a judgment of the County Court, Orange County (Byrne, J.), rendered May 15, 1995, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing, inter alia, a sentence of probation, and (2) an amended judgment of the same court, rendered August 2, 1995, revoking the sentence of probation upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his prior conviction of criminal possession of a weapon in the third degree.
Ordered that the judgment and amended judgment are affirmed.
*515Although the defendant had been hospitalized on numerous occasions for treatment of mental illness and was being treated with medication therefor, the Supreme Court did not improvidently exercise its discretion in failing to sua sponte order a competency hearing prior to accepting his admission to a violation of probation (see, People v Morgan, 87 NY2d 878). Prior to pleading guilty to the underlying crime for which he was sentenced to probation, the court had ordered a psychiatric examination, which resulted in a finding that the defendant was not incompetent. Moreover, nothing in the record of the violation of probation proceedings indicates that the defendant was an incapacitated person (see, CPL 730.10; People v Rowley, 222 AD2d 718; People v Hollis, 204 AD2d 569; People v Polimeda, 198 AD2d 242; People v Parker, 191 AD2d 717). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.